Citation Nr: 0312266	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy as a result of 
VA treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 RO decision that denied a claim for 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with peripheral neuropathy as a result of VA treatment.  In 
August 2000, the Board remanded the matter for further 
action.

The Board notes that the veteran has cancelled previously 
scheduled hearings.


FINDINGS OF FACT

No additional disability involving diabetes mellitus or 
peripheral neuropathy resulted from VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus and peripheral neuropathy, claimed as due 
to VA medical treatment, are not met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from May 1959 to May 1962.

VA records have been obtained, showing treatment of various 
problems from 1981 through 1997, including epigastric pain, 
sinusitis, removal of a pterygium in 1985 and a thyroid 
condition with a partial thyroidectomy in 1988.  Several 
earlier records are also in the claims folder.  

In January 1981, his glucose level was 99, that is, within 
normal limits.  The first abnormally high glucose level was 
recorded in September 1986 (134).  

On an unrelated application for compensation, filed in August 
1988, the veteran reported having lost the use of his arms, 
with tingling, due to an accident.

High glucose levels of 144 and 152 were found by the VA in 
August and November 1988.  In November 1988, he also 
underwent a thyroidectomy because of a history of adenoma of 
the thyroid.  He reported generalized fatigue after the 
thyroidectomy.  In July 1989, the glucose levels were high, 
measured as 193 and 183 on two separate occasions.  In August 
1989, his glucose level was again abnormally high (178) on 
laboratory testing.  In October 1990, he reported burning 
pain in his feet; it was noted that he had been unable to 
tolerate MRI examination twice in the past.  The glucose 
level was 186 in March 1991 and 150 in July 1991.  

Treatment for diabetes started in 1991.  He was seen for 
tingling and burning in his feet in August 1991.  In 
September 1991, a doctor wrote that the veteran was a very 
difficult and distrusting patient, and commented that the 
veteran should stop making his own diagnoses.    

Medical records have been obtained from the St. Johns County 
Public Health Unit in St. Augustine, Florida from 1993 
through 2001.  The records reflect frequent visits with 
complaints of and treatment for various conditions, including 
thyroid disease with partial thyroidectomy, chronic 
hematospermia, impotence, uncontrolled diabetes mellitus Type 
II, peripheral neuropathy secondary to diabetes mellitus, 
hypercholesterolemia, low back pain and muscle spasms, and 
urinary problems.  He also complained of pain in his feet.  
In November 1993, it was noted that he had diabetic 
neuropathy, which would improve as his sugar levels improved.  
A 1996 record indicates that the veteran had had 
hyperglycemia since August 1988, but that, unfortunately, it 
had not been treated until diabetic neuropathy had been 
present.  Some records indicate poor compliance with diabetes 
medication by the veteran, with either refusal to take 
medication or excessive consumption thereof.   

The veteran filed a claim in August 1996 seeking compensation 
under 38 U.S.C.A. § 1151 for diabetes and neuropathy due to 
VA treatment.

In April 1997, the veteran began receiving disability 
benefits from the Social Security Administration (SSA) based 
on a diagnosis of diabetic neuropathy.  

In April 1997, the Chief of the Medical Service at the 
Gainesville, Florida VA Medical center rendered an opinion 
regarding the veteran's claim.  The doctor noted that random 
blood glucose measurements had been entirely normal until 
September 1986 when the glucose level was 134.  The doctor 
stated that it seemed quite arguable that the veteran had 
developed Type II adult onset diabetes mellitus in late 1996 
or early 1997, apparently referring to 1986 and 1987.  He 
also stated that there was a modicum of evidence that prompt, 
aggressive, and continued treatment may slow the progression 
of kidney and eye disease (which the veteran did not have); 
however, the doctor was not aware of any evidence that 
neuropathy did much better in "tight" treatment.  The 
doctor also stated that he could not tell from a review of 
the charts if the cause of the veteran's neuropathy had been 
clearly elucidated.  The doctor noted that there was evidence 
of neuropathy since 1976, with the first objective evidence 
of any decreased sensation in July 1987, which would be very 
early for diabetic neuropathy to be present.  The doctor 
noted that while some might argue that diabetic neuropathy 
can even pre-date diabetes, this was less often the case.  
However, since the last normal adequate neurological 
examination had been in June 1986, it appeared as though the 
neuropathy and hyperglycemia had occurred roughly the same 
time.  The doctor indicated that diabetic neuropathy had not 
caused the veteran's impotence, citing evidence of inability 
to maintain an erection since 1961.  The doctor also stated 
that it would be unusual, with a patient as non-compliant as 
the veteran, to ever succeed by intense and aggressive 
treatment in forestalling neuropathic changes due to 
diabetes.  The doctor concluded that there was good and 
persistent biochemical evidence that the veteran's 
hyperglycemia was undiagnosed and unaddressed starting in the 
latter half of 1986 and the first half of 1987, but it was 
doubtful that the neuropathy was solely due to diabetes.  

In October 2000, the Lake City branch of the Gainesville, 
Florida, VA Medical Center submitted all of the records for 
the veteran that it could locate, including those that had 
been sent to storage.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statement of the 
case, and the Board's remand, the VA has informed the veteran 
of the evidence necessary to substantiate his claim and of 
his and the VA's mutual responsibilities for providing 
evidence.  The Board had directed that records be obtained 
from the SSA, but a reply from that agency indicates that the 
veteran's folder has been destroyed and is thus not 
available.  Also, pursuant to the Board's remand, additional 
private medical records have been obtained.  The veteran has 
stated at various points that certain medical records were 
missing, but the Board notes that there appear to be 
comprehensive treatment records on file, and earlier records 
had already been associated with the claims folder in 
connection with many prior adjudications of unrelated claims.  
There is no indication that any relevant records are now 
missing or that the record is less than complete for a full 
and impartial adjudication of the claim.  A VA medical 
opinion with regard to the claim has been obtained.  Under 
the circumstances, the VA has satisfied the notice and duty 
to assist provisions of the law with respect to the claims on 
appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus and peripheral neuropathy.  He asserts that 
such is due to the failure by the VA to treat him for high 
blood sugar levels that were first detected by the VA in 
1988.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version, now requiring a 
showing of fault or negligence by the VA in providing medical 
treatment.  The new law is effective with respect to claims 
filed on or after October 1, 1997.  However, the new law does 
not apply in the present case, as the claim has been pending 
since before the change in the law.  VAOPGCPREC 40-97.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2002).  In determining if additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  Furthermore, benefits will not be payable for 
the continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable absent proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).  

There is no competent medical evidence that the veteran's 
current condition (diabetes and diabetic neuropathy) was 
caused or aggravated by VA treatment or by the VA not earlier 
diagnosing and treating him at the first sign of elevated 
glucose levels.  As a layman, the veteran is not competent to 
give a medical opinion on diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence that has been brought to the VA's attention consists 
of private and VA treatment records for various conditions, 
including diabetes mellitus and related neuropathy.  A 1996 
record from a public health unit indicates that it was 
unfortunate that the diabetes was not treated earlier.  
However, none of this evidence suggests any possible 
etiological relationship between VA treatment (or failure to 
treat) and the onset or aggravation of diabetes or diabetic 
neuropathy.  

In compliance with the duty to assist, the VA obtained a 
medical opinion in 1997 to assess the veteran's claim.  In 
that medical opinion, a VA doctor specifically discounted the 
notion that the VA's treatment or failure to treat caused 
diabetes mellitus or peripheral neuropathy or worsened such 
conditions.  While that doctor said that the veteran arguably 
had diabetes mellitus at an earlier date than when diagnosed, 
the doctor opined that there was no relationship between the 
condition and VA treatment.  

The weight of the credible evidence demonstrates that no 
additional disability involving diabetes mellitus or 
peripheral neuropathy was proximately caused by the VA in 
connection with VA medical treatment provided to the veteran.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








ORDER

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with peripheral neuropathy, claimed as due to VA medical 
treatment, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

